Title: To John Adams from Thomas Hall, 27 May 1799
From: Hall, Thomas
To: Adams, John



Sir,
May the 27th. 1799. Leghorn

About a month ago, I took the liberty to forward to you, by an American Gentleman of the name of Hays, a translation of a pamphlet, published here in the Italian language; I have not adhered literally to the text, but have taken the licence to make such alterations & additions as are analogous to the present day: I flatter myself, it has, before this, been put into your hands, & conscious that it has not sufficient merit to recommend itself to your notice,—I have sent the original.
With the utmost respect & esteem / I am, Sir, / your most obedt. / & oblig’d Servt.
Thomas HallChaplain to the British Factory at Leghorn